DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 03/24/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot (US 2013/0267848) in view of Berez (US 2016/0317328), Lentz (US 2012/0316436), Smith (“IVUS-Directed Coil Embolization After Type B Aortic Dissection”), Bartling (US 2012/0184642), and Schatzberger (US 2019/0212442).
Regarding claim 1, Fearnot teaches (Figures 2 & 15) a medical system, comprising:
an intravascular device (40, Fig. 2) including an intravascular ultrasound (IVUS) transducer (IVUS probe 44, Paragraph 0029) configured to obtain IVUS data, wherein the intravascular device is configured to implant a vascular device/implant such as a filter at a target position (Paragraphs 0029 and 0032);
an external ultrasound system (ultrasound imaging probe 214, Paragraph 0060) configured to obtain external ultrasound data (Paragraphs 0029 & 0060); and
a computer processor (computer processor, Paragraph 0029) configured to:
receive the IVUS data from the IVUS transducer (Paragraph 0029), wherein the IVUS transducer is positioned proximate to the target location (Paragraph 0029 and 0032; further, see Fig. 15 which illustrates a real-time IVUS imaging while the IVUS transducer is positioned proximate to a target location); and
receive the external ultrasound data from the external ultrasound system (Paragraph 0060), wherein the external ultrasound system is positioned outside of the subject’s body at a location aligned with the intravascular device to image the target position (Paragraphs 0060; further, see Fig. 15 which illustrates externally acquired ultrasound image acquired by an external ultrasound system 214 positioned outside of the subject’s body at a location aligned with the intravascular device to image the target position).
Although Fearnot teaches delivering an intravascular implant to a target position and that the IVUS transducer and external ultrasound system are both positioned proximate to the target position to in order to image the target position, Fearnot does not explicitly teach that the intravascular implant is one or more embolization coils, let alone that the target position is an aneurysm.
On the other hand, Fearnot suggests in paragraph 0063 that their method can be applied to the delivery of other kinds of intravascular implants/device such as occluders and embolization devices.  
The examiner takes OFFICIAL NOTICE that occluders and embolization devices (e.g., embolization coils) are well-understood and routinely/conventionally used to treat aneurysms and routinely/conventionally delivered to aneurysm via an intravascular device configured to perform coil embolization of the aneurysm (as an example, see Smith and/or Lentz). In this sense, the ordinarily skilled artisan would have recognized that in the same way IVUS and external ultrasound are used to help deliver intravascular devices/implants to a target position, the IVUS and external ultrasound would similarly help in delivering embolization coils to an aneurysm (especially in view of the teachings of Berez and Smith discussed below)..
It would have been obvious to one having ordinary skill to modify the invention of Fearnot by applying it to the problem of coil embolization of an aneurysm --i.e., modifying Fearnot such that: (1) the vascular device/implant being delivered is an embolization device instead of a filter, as suggested by Fearnot, (particularly, one or more embolization coils as is well-known in the art), (2) the target position is an aneurysm as is well-known in the art (i.e., aneurysms are well-known/conventional targets for embolization devices such as embolization coils), and (3) the intravascular device is configured to perform coil embolization using one or more coil (as is well-known in the art; e.g., see Smith and/or Lentz)-- and the ordinarily skilled artisan would have been motivated to make this modification in order to guide and/or ensure proper placement of embolization coils to/in the aneurysm in order to treat the aneurysm (e.g., prevent internal bleeding, stroke, etc.).
It is noted that this modification therefore results in:
the modified system of Fearnot being “for use in conjunction with a subject who has an aneurysm” as recited in the preamble,
the IVUS transducer being positioned proximate the aneurysm while the IVUS transducer measures/collects the IVUS data (i.e., intravascular ultrasound imaging of the aneurysm), and
the external ultrasound system being positioned outside the subject’s body at a location aligned with the intravascular device to image the aneurysm while the external ultrasound system is collecting/measuring the external ultrasound data (i.e., external ultrasound imaging of the aneurysm).
	However, Fearnot, modified as discussed above, still fails to explicitly teach that the computer processor is configured to track progression and completion of the coil embolization of the aneurysm based on the external ultrasound data.
	Berez teaches:
a system used in conjunction with a subject who has an aneurysm (Paragraph 0007);
the imaging devices can be positioned to image the aneurysm (Paragraph 0282); and
tracking progression and completion of an aneurysm occluding procedure based on the external ultrasound data (Paragraph 0296).
The ordinarily skilled artisan would have recognized that the technique of Berez is applicable to the modified Fearnot invention because both Fearnot (modified as discussed above) and Berez are concerned with delivering occluding/embolization devices to an aneurysm.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the system taught by Fearnot such that the computer processor is configured to track progression and completion of the coil embolization of the aneurysm based on the external ultrasound date because it would have merely involved applying a known technique (i.e., tracking progression and completion of aneurysm treatment using external ultrasound data) to a known device ready for improvement (i.e., the modified system of Fearnot, including the intravascular device and the processor, which involves treating an aneurysm with coil embolization devices as discussed above) to yield predictable results (e.g., obtaining imaging data of the aneurysm allows for the procedure to be continually monitored, which, in turn, allows for the operator to achieve the ideal amount of occlusion in real time).
	
However, Fearnot in view of Smith, Lentz, and Berez fail to disclose tracking progression and completion of the coil embolization of the aneurysm based on the IVUS data.
Smith teaches tracking progression and completion of the coil embolization of the aneurysm based on the IVUS data (page 62).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Fearnot such that the computer processor is configured to track progression and completion of the coil embolization of the aneurysm based on the IVUS data and external ultrasound data because it would have merely involved applying a known technique (i.e., tracking progression and completion of coil embolization of an aneurysm based on IVUS data, as taught by Smith) to a known device ready for improvement (i.e., the modified system of Fearnot, including the intravascular device and the processor, which involves treating an aneurysm with coil embolization devices as discussed above, and further modified such that the computer processor is configured to track the procession and completion of coil embolization of an aneurysm based on external data) to yield predictable results (e.g., as discussed in the second paragraph of the Discussion, Smith teaches that IVUS can be used to oversee coil placement, allowing the coils to be repositioned before confirming their final placement).
However, Fearnot in view of Smith, Lentz, and Berez, fail to disclose that the coils comprise an echogenic material.
Bartling teaches that the coils comprise and echogenic material (Paragraphs 0026 & 0028).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the modified system of Fearnot such that the embolization coils comprise an echogenic material as taught by Bartling.  This would allow the coils to be detectable while performing ultrasound imaging on the aneurysm.
However, Fearnot in view of Smith, Lentz, Berez, and Bartling, fail to disclose generating a three dimensional (3D) image based on the internal ultrasound data and the external ultrasound data. In this sense, the modified Fearnot invention can be considered a “base” device (method or product) upon which the claimed invention can be seen as an “improvement”.
Schatzberger teaches generating a three dimensional (3D) image based on the internal ultrasound data and the external ultrasound data ([0058] & [0063], Figure 3B).
Paragraph 0058 teaches generating 3D surfaces from both a trans-rectal ultrasound (TRUS) transducer 212 and an abdominal ultrasound transducer 214.  Paragraph [0063] and Figure 3B teach aligning the two 3D data sets into the same coordinate system, and combining them into a full view image 312.
Despite Schatzberger being drawn to prostate imaging instead of IVUS, Schatzberger teaches a similar improvement to the claimed invention in that both are directed to generating a 3D image based on internally and externally acquired ultrasound image data or a target or region of interest. In this sense, Schatzberger can be considered a “comparable” device (method or product, not necessarily the same as the base device) that has been improved in the same way as the claimed invention. 
Further, this known improvement technique could have easily been applied to the aneurysm imaging of the modified Fearnot invention by one having ordinary skill in the art (thereby satisfying the full scope of the claim) by position tracking and/or image registration as taught by one or more of the aforementioned references. The ordinarily skilled artisan would have reasonably predicted that applying this known improvement technique to the modified Fearnot invention would have predictably resulted in generating a 3D image of the aneurysm based on IVUS data of the aneurysm and externally acquired ultrasound data of the aneurysm.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the modified medical system of Fearnot such that the computer processor is configured to include generate a three dimensional (3D) image based on the IVUS data and the external ultrasound data because it would have merely involved use of a known technique to improve similar devices (methods or products) in the same way. The ordinarily skilled artisan would have been motivated to make this modification because: Generating a 3D aneurysm image provides the operator a more complete understanding of the size and geometry of the aneurysm, increasing the effectiveness and efficiency of an aneurysm coiling procedure.
Regarding claim 3, Fearnot in view of Smith, Lentz, Berez,  Bartling, and Schatzberger teach the medical system of claim 1, and Bartling as part of the obvious combination discussed above further teaches that the echogenic material of the coils comprises calcium (Paragraph 0046).
Regarding claim 8, Fearnot in view of Smith, Lentz, Berez, Bartling, and Schatzberger teach the medical system of claim 1, and Fearnot further teaches monitoring the progress of the IVUS transducer toward a therapy site (Paragraphs 0060 & 0062).
	
Regarding claim 9, Fearnot in view of Smith, Lentz, Berez, Bartling, and Schatzberger teach the medical system of claim 1.
However, Fearnot fails to teach a method to track progression of a coil embolization.
Berez teaches tracking progression of the aneurysm occluding procedure comprises evaluating the completeness of the aneurysm occluding procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the modified invention of Fearnot such that the tracking progression of coil embolization comprises evaluating the completeness of the coil embolization because it would have merely involved applying a known technique (tracking the progression of an aneurysm occluding procedure comprising evaluating the complentess of the aneurysm occluding procedure, as taught by Berez) to a known device ready for improvement (i.e., the modified system taught Fearnot which is concerned with an aneurysm occluding procedure; coil embolization of an aneurysm in particular) to yield predictable results(this would inform the operator about the current status of the procedure being performed).
	
Regarding claim 21, Fearnot teaches (Figures 2 & 15) a medical system, comprising:
an intravascular device (40, Fig. 2) including:
an intravascular ultrasound (IVUS) transducer (IVUS probe 44, Paragraph 0029) positioned proximate to an aneurysm (Paragraph 0063) and configured to obtain IVUS data (Paragraph 0029), wherein the intravascular device is configured to implant a vascular device/implant such as a filter at a target position (Paragraphs 0029 and 0032);
an external ultrasound system (ultrasound imaging probe 214, Paragraph 0060) configured to obtain external ultrasound data (Paragraph 0060);
a computer processor (computer processor, Paragraph 0029) programmed to:
receive the IVUS data from the IVUS transducer (Paragraph 0029), wherein the IVUS transducer is positioned proximate to the target location (Paragraph 0029 and 0032; further, see Fig. 15 which illustrates a real-time IVUS imaging while the IVUS transducer is positioned proximate to a target location); and
receive the external ultrasound data from the external ultrasound system (Paragraph 0060), wherein the external ultrasound system is positioned outside of the subject’s body at a location aligned with the intravascular device to image the target position (Paragraphs 0060; further, see Fig. 15 which illustrates externally acquired ultrasound image acquired by an external ultrasound system 214 positioned outside of the subject’s body at a location aligned with the intravascular device to image the target position).
Although Fearnot teaches delivering an intravascular implant to a target position and that the IVUS transducer and external ultrasound system are both positioned proximate to the target position to in order to image the target position, Fearnot does not explicitly teach that the intravascular implant is one or more embolization coils, let alone that the target position is an aneurysm.
On the other hand, Fearnot suggests in paragraph 0063 that their method can be applied to the delivery of other kinds of intravascular implants/device such as occluders and embolization devices.  
The examiner takes OFFICIAL NOTICE that occluders and embolization devices (e.g., embolization coils) are well-understood and routinely/conventionally used to treat aneurysms and routinely/conventionally delivered to aneurysm via an intravascular device configured to perform coil embolization of the aneurysm (as an example, see Smith and/or Lentz). In this sense, the ordinarily skilled artisan would have recognized that in the same way IVUS and external ultrasound are used to help deliver intravascular devices/implants to a target position, the IVUS and external ultrasound would similarly help in delivering embolization coils to an aneurysm (especially in view of the teachings of Berez and Smith discussed below)..
It would have been obvious to one having ordinary skill to modify the invention of Fearnot by applying it to the problem of coil embolization of an aneurysm --i.e., modifying Fearnot such that: (1) the vascular device/implant being delivered is an embolization device instead of a filter, as suggested by Fearnot, (particularly, one or more embolization coils as is well-known in the art), (2) the target position is an aneurysm as is well-known in the art (i.e., aneurysms are well-known/conventional targets for embolization devices such as embolization coils), and (3) the intravascular device is configured to perform coil embolization using one or more coil (as is well-known in the art; e.g., see Smith and/or Lentz)-- and the ordinarily skilled artisan would have been motivated to make this modification in order to guide and/or ensure proper placement of embolization coils to/in the aneurysm in order to treat the aneurysm (e.g., prevent internal bleeding, stroke, etc.).
It is noted that this modification therefore results in:
the modified system of Fearnot being “for use in conjunction with a subject who has an aneurysm” as recited in the preamble,
the IVUS transducer being positioned proximate the aneurysm while the IVUS transducer measures/collects the IVUS data (i.e., intravascular ultrasound imaging of the aneurysm), and
the external ultrasound system being positioned outside the subject’s body at a location aligned with the intravascular device to image the aneurysm while the external ultrasound system is collecting/measuring the external ultrasound data (i.e., external ultrasound imaging of the aneurysm).
	However, Fearnot, modified as discussed above, still fails to explicitly teach that the computer processor is configured to track progression and completion of the coil embolization of the aneurysm based on the external ultrasound data.
Berez teaches:
a system used in conjunction with a subject who has an aneurysm (Paragraph 0007);
the imaging devices can be positioned to image the aneurysm (Paragraph 0282); and
tracking progression and completion of an aneurysm occluding procedure based on the external ultrasound data (Paragraph 0296).
The ordinarily skilled artisan would have recognized that the technique of Berez is applicable to the modified Fearnot invention because both Fearnot (modified as discussed above) and Berez are concerned with delivering occluding/embolization devices to an aneurysm.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the system taught by Fearnot such that the computer processor is configured to track progression and completion of the coil embolization of the aneurysm based on the external ultrasound date because it would have merely involved applying a known technique (i.e., tracking progression and completion of aneurysm treatment using external ultrasound data) to a known device ready for improvement (i.e., the modified system of Fearnot, including the intravascular device and the processor, which involves treating an aneurysm with coil embolization devices as discussed above) to yield predictable results (e.g., obtaining imaging data of the aneurysm allows for the procedure to be continually monitored, which, in turn, allows for the operator to achieve the ideal amount of occlusion in real time).
However, Fearnot in view of Smith, Lentz, and Berez fail to disclose tracking progression and completion of the coil embolization of the aneurysm based on the IVUS data.
Smith teaches tracking progression and completion of the coil embolization of the aneurysm based on the IVUS data (page 62).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Fearnot such that the computer processor is configured to track progression and completion of the coil embolization of the aneurysm based on the IVUS data and external ultrasound data because it would have merely involved applying a known technique (i.e., tracking progression and completion of coil embolization of an aneurysm based on IVUS data, as taught by Smith) to a known device ready for improvement (i.e., the modified system of Fearnot, including the intravascular device and the processor, which involves treating an aneurysm with coil embolization devices as discussed above, and further modified such that the computer processor is configured to track the procession and completion of coil embolization of an aneurysm based on external data) to yield predictable results (e.g., as discussed in the second paragraph of the Discussion, Smith teaches that IVUS can be used to oversee coil placement, allowing the coils to be repositioned before confirming their final placement).
However, Fearnot in view of Smith, Lentz, and Berez, fail to disclose that the coils comprise an echogenic material.
Bartling teaches that the coils comprise and echogenic material (Paragraphs 0026 & 0028).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the modified system of Fearnot such that the embolization coils comprise an echogenic material as taught by Bartling.  This would allow the coils to be detectable while performing ultrasound imaging on the aneurysm.
However, Fearnot in view of Smith, Lentz, Berez, and Bartling, fail to disclose generating a three dimensional (3D) image based on the internal ultrasound data and the external ultrasound data. In this sense, the modified Fearnot invention can be considered a “base” device (method or product) upon which the claimed invention can be seen as an “improvement”.
Schatzberger teaches generating a three dimensional (3D) image based on the internal ultrasound data and the external ultrasound data ([0058] & [0063], Figure 3B).
Paragraph 0058 teaches generating 3D surfaces from both a trans-rectal ultrasound (TRUS) transducer 212 and an abdominal ultrasound transducer 214.  Paragraph [0063] and Figure 3B teach aligning the two 3D data sets into the same coordinate system, and combining them into a full view image 312.  Despite Schatzberger being drawn to prostate imaging, this method can easily be applied to aneurysm imaging by one having ordinary skill in the art and satisfy the full scope of the claim, since generating a 3D image via IVUS is known in the art due to Fearnot.
Despite Schatzberger being drawn to prostate imaging instead of IVUS, Schatzberger teaches a similar improvement to the claimed invention in that both are directed to generating a 3D image based on internally and externally aqcuired ultrasound image data or a target or region of interest. In this sense, Schatzberger can be considered a “comparable” device (method or product, not necessarily the same as the base device) that has been improved in the same way as the claimed invention. 
Further, this known improvement technique could have easily been applied to the aneurysm imaging of the modified Fearnot invention by one having ordinary skill in the art (thereby satisfying the full scope of the claim) by position tracking and/or image registration as taught by one or more of the aforementioned references. The ordinarily skilled artisan would have reasonably predicted that applying this known improvement technique to the modified Fearnot invention would have predictably resulted in generating a 3D image of the aneurysm based on IVUS data of the aneurysm and externally acquired ultrasound data of the aneurysm.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the modified medical system of Fearnot such that the computer processor is configured to include generate a three dimensional (3D) image based on the IVUS data and the external ultrasound data because it would have merely involved use of a known technique to improve similar devices (methods or products) in the same way. The ordinarily skilled artisan would have been motivated to make this modification because: Generating a 3D aneurysm image provides the operator a more complete understanding of the size and geometry of the aneurysm, increasing the effectiveness and efficiency of an aneurysm coiling procedure.
Regarding claim 22, Fearnot in view of Berez, in further view of Lentz, in further view of Smith, in further view of Bartling, teach the medical system of claim 21, and Fearnot further teaches the computer processor (computer processor, Paragraph 0029).
However, Fearnot fails to disclose tracking progression of a coil embolization, and determining its completion based on a reduction of blood flow.
Berez teaches:
determining the completion of the aneurysm occluding procedure (Paragraph 0296) when blood flow to the aneurysm is reduced below a threshold (Paragraph 0009).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to image the aneurysm and track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would allow the operator to receive imaging data for the aneurysm and inform the operator about the current status of the procedure being performed.
Claims 10-12 & 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fearnot in view of Lentz, Berez, Bartling, and Schatzberger.
Regarding claim 10, Fearnot teaches (Figure 2) a method, comprising:
receiving, at a computer processor (computer processor, Paragraph 0029), intravascular ultrasound (IVUS) data about the interior of an aneurysm (Paragraph 0063) from an IVUS transducer (IVUS probe 44, Paragraph 0029) positioned proximate to the target location (Paragraph 0029 and 0032; further, see Fig. 15 which illustrates a real-time IVUS imaging while the IVUS transducer is positioned proximate to a target location); and
receiving, at the computer processor, external ultrasound data from an external ultrasound system (ultrasound imaging probe 214, Paragraph 0060), wherein the external ultrasound system is positioned outside of the subject’s body at a location aligned with the intravascular device (Paragraph 0060), wherein the external ultrasound system is positioned outside of the subject’s body at a location aligned with the intravascular device to image the target position (Paragraphs 0060; further, see Fig. 15 which illustrates externally acquired ultrasound image acquired by an external ultrasound system 214 positioned outside of the subject’s body at a location aligned with the intravascular device to image the target position).
Although Fearnot teaches delivering an intravascular implant to a target position and that the IVUS transducer and external ultrasound system are both positioned proximate to the target position to in order to image the target position, Fearnot does not explicitly teach that the intravascular implant is one or more embolization coils, let alone that the target position is an aneurysm.
On the other hand, Fearnot suggests in paragraph 0063 that their method can be applied to the delivery of other kinds of intravascular implants/device such as occluders and embolization devices.  
The examiner takes OFFICIAL NOTICE that occluders and embolization devices (e.g., embolization coils) are well-understood and routinely/conventionally used to treat aneurysms and routinely/conventionally delivered to aneurysm via an intravascular device configured to perform coil embolization of the aneurysm (as an example, see Smith and/or Lentz). In this sense, the ordinarily skilled artisan would have recognized that in the same way IVUS and external ultrasound are used to help deliver intravascular devices/implants to a target position, the IVUS and external ultrasound would similarly help in delivering embolization coils to an aneurysm (especially in view of the teachings of Berez and Smith discussed below)..
It would have been obvious to one having ordinary skill to modify the invention of Fearnot by applying it to the problem of coil embolization of an aneurysm --i.e., modifying Fearnot such that: (1) the vascular device/implant being delivered is an embolization device instead of a filter, as suggested by Fearnot, (particularly, one or more embolization coils as is well-known in the art), (2) the target position is an aneurysm as is well-known in the art (i.e., aneurysms are well-known/conventional targets for embolization devices such as embolization coils), and (3) the intravascular device is configured to perform coil embolization using one or more coil (as is well-known in the art; e.g., see Smith and/or Lentz)-- and the ordinarily skilled artisan would have been motivated to make this modification in order to guide and/or ensure proper placement of embolization coils to/in the aneurysm in order to treat the aneurysm (e.g., prevent internal bleeding, stroke, etc.).
It is noted that this modification therefore results in:
the modified system of Fearnot being “for use in conjunction with a subject who has an aneurysm” as recited in the preamble,
the IVUS transducer being positioned proximate the aneurysm while the IVUS transducer measures/collects the IVUS data (i.e., intravascular ultrasound imaging of the aneurysm), and
the external ultrasound system being positioned outside the subject’s body at a location aligned with the intravascular device to image the aneurysm while the external ultrasound system is collecting/measuring the external ultrasound data (i.e., external ultrasound imaging of the aneurysm).
However, Fearnot, modified as discussed above, still fails to explicitly teach that the computer processor is configured to track progression and completion of the coil embolization of the aneurysm based on the external ultrasound data.
	Berez teaches:
the imaging devices can be positioned to image the aneurysm (Paragraph 0282); and
a method to track progression and completion of an aneurysm occluding procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the system taught by Fearnot such that the computer processor is configured to track progression and completion of the coil embolization of the aneurysm based on the external ultrasound date because it would have merely involved applying a known technique (i.e., tracking progression and completion of aneurysm treatment using external ultrasound data) to a known device ready for improvement (i.e., the modified system of Fearnot, including the intravascular device and the processor, which involves treating an aneurysm with coil embolization devices as discussed above) to yield predictable results (e.g., obtaining imaging data of the aneurysm allows for the procedure to be continually monitored, which, in turn, allows for the operator to achieve the ideal amount of occlusion in real time).
	
However, Fearnot in view of Lentz and Berez fail to disclose that the coils comprise an echogenic material.
Bartling teaches that the coils comprise and echogenic material (Paragraphs 0026 & 0028).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the modified system of Fearnot such that the embolization coils comprise an echogenic material as taught by Bartling.  This would allow the coils to be detectable while performing ultrasound imaging on the aneurysm.However, Fearnot in view of Lentz, Berez, and Bartling, fail to disclose generating a three dimensional (3D) image based on the internal ultrasound data and the external ultrasound data. In this sense, the modified Fearnot invention can be considered a “base” device (method or product) upon which the claimed invention can be seen as an “improvement”.
However, Fearnot in view of Smith, Lentz, Berez, and Bartling, fail to disclose generating a three dimensional (3D) image based on the internal ultrasound data and the external ultrasound data. In this sense, the modified Fearnot invention can be considered a “base” device (method or product) upon which the claimed invention can be seen as an “improvement”.
Schatzberger teaches generating a three dimensional (3D) image based on the internal ultrasound data and the external ultrasound data ([0058] & [0063], Figure 3B).
Paragraph 0058 teaches generating 3D surfaces from both a trans-rectal ultrasound (TRUS) transducer 212 and an abdominal ultrasound transducer 214.  Paragraph [0063] and Figure 3B teach aligning the two 3D data sets into the same coordinate system, and combining them into a full view image 312.  Despite Schatzberger being drawn to prostate imaging, this method can easily be applied to aneurysm imaging by one having ordinary skill in the art and satisfy the full scope of the claim, since generating a 3D image via IVUS is known in the art due to Fearnot.
Despite Schatzberger being drawn to prostate imaging instead of IVUS, Schatzberger teaches a similar improvement to the claimed invention in that both are directed to generating a 3D image based on internally and externally acquired ultrasound image data or a target or region of interest. In this sense, Schatzberger can be considered a “comparable” device (method or product, not necessarily the same as the base device) that has been improved in the same way as the claimed invention. 
Further, this known improvement technique could have easily been applied to the aneurysm imaging of the modified Fearnot invention by one having ordinary skill in the art (thereby satisfying the full scope of the claim) by position tracking and/or image registration as taught by one or more of the aforementioned references. The ordinarily skilled artisan would have reasonably predicted that applying this known improvement technique to the modified Fearnot invention would have predictably resulted in generating a 3D image of the aneurysm based on IVUS data of the aneurysm and externally acquired ultrasound data of the aneurysm.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the medical system taught by Fearnot in view of Berez, in further view of Lentz, in further view of Smith, in further view of Bartling, to include generating a three dimensional (3D) image based on the IVUS data and the external ultrasound data as taught by Schatzberger because it would have merely involved use of a known technique to improve similar devices (methods or products) in the same way1. The ordinarily skilled artisan would have been motivated to make this modification because: Generating a 3D aneurysm image provides the operator a more complete understanding of the size and geometry of the aneurysm, increasing the effectiveness and efficiency of an aneurysm coiling procedure.
Regarding claim 11, Fearnot in view of Lentz, Berez, Bartling, and Schatzberger, teach the method of claim 10, and Bartling as part of the obvious combination discussed above further teaches that the echogenic material comprises calcium (Paragraph 0046).
Fearnot further teaches generating, by the computer processor, an image based on the IVUS data and the external ultrasound data (Paragraph 0062).
Regarding claim 12, Fearnot in view of Lentz, Berez, Bartling, and Schatzberger, teach the method of claim 11, and Fearnot further teaches generating the image comprises combining the IVUS data and the external ultrasound data to generate a three dimensional (3D) image (Paragraph 0062).
However, Fearnot fails to teach the 3D image is an image of the aneurysm.
Berez teaches the image is of the aneurysm (Paragraph 0282).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the 3D imaging capabilities taught by Fearnot to image an aneurysm as taught by Berez.  This would allow the operator to visualize the aneurysm while performing a coil embolization.
Regarding claim 14, Fearnot in view of Lentz, Berez, Bartling, and Schatzberger, teach the method of claim 10.
However, Fearnot fails to teach that IVUS data is obtained from within the aneurysm.
Berez teaches imaging data is obtained from within the aneurysm (Paragraph 0282).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the IVUS imaging capabilities taught by Fearnot to image an aneurysm as taught by Berez.  This ensures the system can generate imaging data internally at the site of the aneurysm.
Regarding claim 15, Fearnot in view of Lentz, Berez, Bartling, and Schatzberger, teach the method of claim 10, and Fearnot further teaches the external ultrasound data is obtained from an extravascular position (Paragraph 0060).
Berez teaches imaging the aneurysm (Paragraph 0282).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the external ultrasound imaging device taught by Feanot to image the aneurysm taught by Berez.  This ensures the system can generate imaging data externally aligned with the aneurysm.
Regarding claim 16, Fearnot in view of Lentz, Berez, Bartling, and Schatzberger, teach the method of claim 10, and Fearnot further teaches monitoring the progress of the IVUS transducer toward a therapy site (Paragraphs 0060 & 0062).
	However, Fearnot fails to teach a method to track progression of a coil embolization.
	Berez teaches a method to track progression of an aneurysm occluding procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
Regarding claim 17, Fearnot in view of Lentz, Berez, Bartling, and Schatzberger, teach the method of claim 16, and Fearnot further teaches monitoring the progress of the IVUS transducer comprises mapping the location of the IVUS transducer within a vessel (Paragraphs 0060 & 0062).
Regarding claim 18, Fearnot in view of Lentz, Berez, Bartling, and Schatzberger, teach the method of claim 10.
However, Fearnot fails to teach a method to track progression of a coil embolization.
Berez teaches tracking progression of the procedure comprises evaluating the completeness of the procedure (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
Regarding claim 19, Fearnot in view of Lentz, Berez, Bartling, and Schatzberger, teach the method of claim 18.
However, Fearnot fails to teach a method to track progression of a coil embolization.
Berez teaches evaluating the completeness of the procedure comprises determining a level of occlusion within the aneurysm (Paragraph 0296).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would inform the operator about the current status of the procedure being performed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fearnot in view of Smith, Lentz, Berez, Bartling, and Schatzberger, as applied to claim 1 above, and in further view of Reiner (US 2017/0068792).
Regarding claim 7, Fearnot in view of Smith, Lentz, Berez, Bartling, and Schatzberger, teach the medical system of claim 1, wherein tracking progression (Berez, Paragraph 0296) of the coil embolization comprises:
analyzing the received IVUS data and the received ultrasound data (Fearnot, Paragraph 0029).
However, Fearnot in view of Smith, Lentz, Berez, Bartling, and Schatzberger, fail to disclose using data from past procedures.
Reiner teaches comparing information gleaned from the analysis to information stored in a database storing information about past procedures (Paragraphs 0175-0176).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have had the system taught by Fearnot in view of Berez, in further view of Lentz, in further view of Smith, in further view of Bartling, use data from past procedures.  Doing so would inform the operator on a preferred method to perform the procedure, increasing the procedure’s effectiveness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fearnot in view of Lentz, Berez, Bartling, and Schatzberger, as applied to claim 10 above, and in further view of Reiner (US 2017/0068792).
Regarding claim 20, Fearnot in view of Lentz, Berez, and Bartling, teach the method of claim 10.
However, Fearnot in view of Lentz, Berez, and Bartling, fail to disclose calculating a probability of success.
Reiner teaches determining, by the computer processor, a probability of success for the coil embolization based on the IVUS data and the external ultrasound data (Paragraphs 0217 & 0231-0232).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have had the system taught by Fearnot in view of Berez, in further view of Lentz, in further view of Smith, in further view of Bartling, calculate a probability of success.  This would allow the operator to determine if a coil embolization is the preferred intervention before beginning.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fearnot in view of Smith, Lentz, Berez, Bartling, and Schatzberger, as applied to claim 21, above, in further view of Evans (US 9,795,388).
Regarding claim 23, Fearnot in view of Berez, in further view of Lentz, in further view of Smith, in further view of Bartling, teach the medical system of claim 21, and Fearnot further teaches the computer processor (computer processor, Paragraph 0029).
However, Fearnot fails to disclose tracking progression of a coil embolization, and determining its completion based on the percentage of coils filled.
Berez teaches:
determining the completion of the aneurysm occluding procedure (Paragraph 0296).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to image the aneurysm and track the progression of a procedure taught by Berez to the system taught by Fearnot.  This would allow the operator to receive imaging data for the aneurysm and inform the operator about the current status of the procedure being performed.
However, Fearnot in view of Smith, Lentz, Berez, Bartling, and Schatzberger, fail to disclose determining when coil fill of the aneurysm reaches a predefined percentage of the aneurysm.
Evans teaches that determining when coil fill of the aneurysm reaches a predefined percentage of the aneurysm is a known method (Column 2, Lines 6-7).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the method of tracking a percent volume filled of the aneurysm by the coils as taught by Evans as the metric to determine completion of the coil embolization as taught by Berez in view of Lentz.  This would give the user another way to determine the completion of the procedure, in addition to tracking the reduction of blood flow in the aneurysm.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 10, & 21, applicant argues “Independent claim 1 is amended to include the features of claims 5 and 6. Claim 1 now recites that a 3D image is generated from the IVUS data and the external ultrasound data. 
“In the rejection of claim 6, the Examiner cites paragraphs [0029] and [0062] of Fearnot as allegedly disclosing these features. Paragraph [0029] discloses that images acquired by the IVUS probe 44 can be three-dimensional, but not that the images acquired by the IVUS probe 44 can be combined with imaging data from an external ultrasound device to generate 3D images. Paragraph [0062] discloses that images from the IVUS probe 44 and the external ultrasound unit 215 can be combined to generate an image, but does not disclose that this image is a 3D image. 
“Furthermore, paragraph [0054] discloses that images from the IVUS probe 44 can be combined from previously-acquired 3D images, but not that this combined image is a 3D image, as recited in claim 1. 
“Independent claims 10 and 21 are similarly amended. 
“Moreover, claim 10 is more particularly amended to recite receiving, at a computer processor, intravascular ultrasound (IVUS) data about the interior of an aneurysm ... [and] ... tracking, by the computer processor, progression of the coil embolization of the aneurysm by generating a three-dimensional (3D) image of the aneurysm based on the IVUS data about the interior of the aneurysm and the external ultrasound data. Support is found at least at U.S. 2019/0046156 Al ("Application") paragraphs [0038]-[0039] and [0050] ("generation of the 3D image of the aneurysm 204 may depend on obtaining IVUS data about the interior of the aneurysm 204 and external ultrasound data from a location aligned with the aneurysm 204"). 
“As noted in the application and as now specifically recited in amended claim 10, the IVUS data about the interior of the aneurysm and the external ultrasound data provide sufficient data to generate a 3D image of the aneurysm for tracking progression of the coil embolism of the aneurysm”.
The newly-found prior art reference of Schatzberger has been introduced to teach the amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support obviousness including the rationale of use of known technique to improve similar devices (methods or products) in the same way.